Case 1:19-cv-07652-DAB Document 33 Filed 11/06/19 Page 1of1

 

New York Office:
WeWork c/o

Callagy Law, PC

750 Lexington Ave.
New York, NY 10022
Phone: 929,436,000

Jersey City Office:

3000 John F. Kennedy Bivd |

Suite 311

Jersey City, NJ 67306
Phone: 201.565.2344
Fax: 201.918.2039

Arizona Office:

1880 North Central Ave
Suite 1100

Phoenix, AZ 85004
Phone: 602.687.5844

Florida Office:

1900 NW Corporate Blvd
Suite 3L0W

Boca Raton, FL 33431
Phone: 561.405.7966
Fax: 201.549.8753

Texas Office:

807 South Rock St
Suite 101

Georgetown, TX 78626
Phone: 512.508.4693

Partners

Sean R. Callagy
Michael J. Smikun
Thomas LaGreca
Brian P. McCann
Christopher Cavalli
Hala Jaloudi
Jeffrey L. Greyber
Ivan J. Tarasuk
David L. Aromondo
Jeffrey Zane

Our team of attorneys is -
licensed to practice in one or |

more of the following states:

NJ, NY, AZ, TX, FL, PA, |

NH, GA, DC

CALLAGY LAW, P.C.

Mack-Cali Centre HI * 650 From Road « Suite 565 ¢ Paramus, NJ * 07652

Phone: 201-261-1700 © Fax: 201-261-1775
www.CallagyLaw.com * info@CallagyLaw.com

November 6, 2019

 

VIA CM/ECF

Hon. Deborah A. Batts USDC SDNY

Daniel Patrick Moynihan DOCUMENT

United States Courthouse ELECTRONICALLY FILED
500 Pearl Street DOC #:

Courtroom: 24 DATE FILED:_11/06/19

 

 

 

New York, NY 10007

Re: Mazlin Trading Corp., et al. v. WJ Holding LTD, et al.
Docket No. 19-ev-7652.

Dear Judge Batts,

This firm, and more specifically the undersigned, represents Plaintiffs in the
above-captioned matter.

On October 30, 2019 Defendants filed a Motion for Reconsideration
regarding the expedited discovery ordered on October 16, 2019, Plaintiffs’
response is due today. Upon discussion with Defense counsel, the parties have
reached an agreement in principle to resolve the motion for reconsideration, Shy
Additionally, the parties respectfully request two days to submit a joint | »
stipulation outlining the agreement for the Court’s approval.

Thank you for Your Honor’s courtesies and attention to this matter.

Respectfully Submitted,

/s/ Michael J. Smikun, Esq.
Michael J. Smikun, Esq.

MJS/jc
SO ORDERED.
Ce: All Counsel of Record (Via ECF

4
Deborah A. Batts
United States District Judge

11/06/19

 

 

 
